Citation Nr: 0808563	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Manchester, New Hampshire, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating in excess of 30 
percent for the post-operative residuals of a spontaneous 
pneumothorax.  

In September 2006, the veteran attended a video conference 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims folder.  

This appeal was remanded for additional development in July 
2007.  All requested development has been completed.  As the 
decision has remained unfavorable to the veteran, his appeal 
has been returned to the Board for further review.  



FINDINGS OF FACT

1.  The veteran has Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) that is 87 percent of 
predicted, with normal Forced Expiratory Volume in one second 
(FEV-1) and normal Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)), and without 
evidence of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, acute respiratory failure, or 
outpatient oxygen therapy.

2.  The veteran's disability does not result in marked 
interference with employment or frequent hospitalizations. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-operative residuals of a spontaneous pneumothorax have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.97, Code 6843 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, although the veteran was provided with some 
elements of VCAA notice prior to the September 2005 rating 
decision, he was not provided with a VCAA notice letter that 
contained all the required information before this decision.  

The RO has taken steps to remedy the lack of proper 
preadjudication VCAA notice.  The veteran was provided with 
VCAA notice by a letter dated in August 2007.  This letter 
told the veteran what evidence was needed to substantiate the 
claim for service connection for visual impairment.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was asked to send any relevant evidence in his 
possession.  Finally, the letter provided the veteran with 
notification regarding effective dates and disability 
ratings.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in October 2007, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The August 2007 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that the 
evidence should describe the additional impairment caused by 
his disabilities.  The letter specifically requested evidence 
showing the impact of the veteran's disability on his 
employment, thereby notifying him that the effect of his 
disability on his employment was relevant.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claim, the Board 
notes that this information was contained in his March 2006 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield.  It did, however, provide actual 
knowledge to the veteran.  He had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  

In this regard, he provided argument with regard to his claim 
after receiving the notice, and the case was not certified to 
the Board for the first time until June 2006, approximately 
three months after the SOC.  He was given an additional 
period of 90 days to submit additional argument and evidence 
after the case was certified, and he did so at the September 
2006 hearing.  The veteran then had from the time of the July 
2007 remand until the case was returned to the Board after 
October 2007 to submit additional evidence. 

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has also displayed actual knowledge of the fact 
that his disabilities will be evaluated based on their 
effects on both his daily life and employment.  His testimony 
at the September 2006 hearing contained a detailed 
description as to how his disabilities affect him in his 
daily life and in his employment.  He also argued that the 
results of the April 2005 pulmonary function testing were 
inaccurate and not obtained under real life conditions.  

The veteran has also submitted statements from coworkers as 
to how his disability affects him at his place of employment, 
and a statement from his fiancée describing how it affects 
his daily life.  The Board concludes that while the veteran 
may not have received timely notification of the exact 
measurements required for increased evaluations, he is aware 
that the greater the impairment demonstrated on pulmonary 
function testing, the higher the evaluation that will be 
assigned.  Therefore, the Board finds that the duty to notify 
the veteran in his claim for an increased evaluation has been 
met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examinations for his pulmonary disability in 
April 2005 and August 2007.  All VA treatment records have 
been obtained.  The development requested in the July 2007 
remand has been completed.  The veteran has testified at a 
hearing.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA has 
been met. 

Increased Evaluation

Entitlement to service connection for the residuals of a 
spontaneous pneumothorax was established in an August 1969 
rating decision.  The veteran's disability was assigned a 10 
percent evaluation under the rating codes for spontaneous 
pneumothorax and for serofibrinous pleurisy.  38 C.F.R. 
§ 4.97, Codes 6810, 6814 (1990).  The evaluation was 
increased to 30 percent under these same rating codes in a 
March 1978 rating decision, effective from November 1977.  

In October 1996, the portion of the rating code that 
addressed the pulmonary system was updated.  Diagnostic Code 
6814 and 6810 were deleted from the rating schedule.  The 
veteran's disability is now evaluated under the rating code 
for traumatic chest wall defects, including pneumothorax, 
hernia, etc.  38 C.F.R. § 4.97, Code 6843.  Disabilities 
under this rating code are in turn evaluated under the 
General Rating Formula for Restrictive Lung Disease.  

Under this formula, if the FEV-1 is less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC is less than 40 
percent, or the DLCO (SB) is less than 40-percent predicted, 
or the maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
or there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
there is an episode(s) of acute respiratory failure, or the 
veteran requires outpatient oxygen therapy, then a 100 
percent evaluation is warranted.  

If the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.  

If the FEV-1 is 56 to 70 percent of predicted, or the FEV-
1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 
56 to 65 percent of predicted, than a 30 percent evaluation 
is warranted.  

If the FEV-1 is 71 to 80 percent of predicted, or the FEV-
1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) is 
66 to 80 percent of predicted, than a 10 percent evaluation 
is warranted.  

The primary disorder may also be rated.  Note (2) to this 
general rating formula states that following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  38 C.F.R. § 4.97, Code 6843.  

The evidence includes the report of an April 2005 VA 
examination for respiratory diseases.  The claims folder was 
reviewed, and it showed a history of a left collapsed lung of 
unknown cause in 1965, which required three to four months of 
hospitalization.  The right lung collapsed about four or five 
months later.  A lobectomy had been performed with half of 
one side and a third of the other removed.  The veteran 
currently had shortness of breath and dizziness with walking 
two flights of stairs or walking a quarter of a mile.  He 
used an inhaler three to four times each day about five days 
a week.  The veteran also had a productive cough.  
Respiratory findings were dyspnea on mild exertion.  

The examiner stated that there was no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  Pulmonary function tests before use of a 
bronchodilator revealed FEV-1 of 69 percent of predicted.  
The FEV1/FVC was 101 percent of predicted.  Post-
bronchodilator results were FEV-1 of 73 percent of predicted 
and FEV1/FVC of 96 percent of predicted.  The examiner stated 
that the DLCO was normal.  The impression was mild 
restrictive lung disease, and possible mild superimposed 
obstructive airways disease, which was non-responsive to 
bronchodilator.  

Statements from the veteran's fiancée and coworkers were 
received in January 2006.  These letters noted that the 
veteran's disability made it difficult for him to travel.  It 
also made it difficult for the veteran to work, as he was 
required to rest just after entering the office every 
morning.  

VA treatment records dated from September 2005 through 
September 2007 are contained in the claims folder.  These 
show that the veteran was treated for several different 
disabilities, including cardiac complaints and a low back 
problem.  Although his service connected disability was 
noted, he did receive any ongoing treatment for this 
disability such as outpatient oxygen therapy.  There is also 
no evidence of any acute respiratory failures.

The veteran testified at the September 2006 hearing that he 
was frequently out of breath and needed to rest even after 
slight exertion such as stair climbing.  He stated that he 
was no longer able to perform his former occupation as an 
engineer, because this was too strenuous.  He argues that 
although he had now become a realtor, he was still hampered 
from earning his full potential by his inability to climb 
stairs when showing homes.  

The veteran was afforded a VA examination in August 2007.  
The claims folder was reviewed by the examiner.  The veteran 
reported worsening shortness of breath since his previous 
examination.  He said that he had difficulty climbing stairs 
and with any physical exertion, including shopping and sexual 
intercourse.  There was a history of a cough, but it was 
nonproductive.  There was also a history of paroxysmal 
nocturnal dyspnea and sleep disruption.  Mild exertion would 
result in shortness of breath.  

On examination, the veteran had decreased breath sounds, 
decreased chest excursion in the left lung field, and 
decreased fremitus in the upper to mid left lung.  Pulmonary 
function testing before use of a bronchodilator revealed FEV-
1 that was 80 percent of predicted, and FEV-1/FVC that was 87 
percent of predicted.  Post-bronchodilator results were FEV-1 
of 82 percent of predicted and FEV1/FVC of 91 percent of 
predicted.  The examiner stated that the DLCO was normal.  

The interpretation was mild obstructive airways disease with 
air trapping.  The lack of response to bronchodilator did not 
preclude a clinical response to such agents.  The conclusions 
included a submaximal exercise tolerance test with induced 
chest pressure.  A stress electrocardiogram was without 
evidence for ischemia.  The diagnosis was dyspnea on exertion 
from residuals of left lung spontaneous pneumothorax times 
two with wedge resection.  

The examiner stated that there were significant effects of 
the disability on the veteran's occupation, and that he would 
have decreased mobility, problems with lifting and carrying, 
lack of stamina, weakness and fatigue.  This could be 
expected to result in increased tardiness and absenteeism.  
There would also be a severe effect on the veteran's ability 
to do chores, shop and participate in recreation.  He would 
be prevented from exercise and sports.  There would be 
moderate effects on traveling, mild effects on bathing, 
grooming and dressing, and no effects on eating and 
toileting.  

Analysis.  

In order for the veteran to receive a 60 percent evaluation, 
which is the next highest evaluation available above the 
current 30 percent rating, his FEV-1 must be 40- to 55-
percent of predicted, or the FEV-1/FVC must be 40 to 55 
percent of predicted, or the DLCO (SB) must be 40- to 55-
percent of predicted, or there must be maximum oxygen 
consumption of 15 to 20 ml/kg/min.  38 C.F.R. § 4.97, Code 
6843.  

Neither VA examination includes information regarding the 
maximum oxygen consumption.  Therefore, the other criteria 
will be used in the evaluation of the veteran's disability.  
38 C.F.R. § 4.96(d)(1)(i).  

The pulmonary function test results most favorable to the 
veteran show a FEV-1 of 69 percent of predicted in April 
2005, and FEV-1/FVC that was 87 percent of predicted in 
August 2007.  Both of these readings are much higher than the 
criteria required for an evaluation in excess of 30 percent.  
Furthermore, the DLCO was noted to be normal on each 
examination.  The April 2005 examination stated that there 
was no evidence of cor pulmonale, right ventricular 
hypertrophy or pulmonary hypertension.  There is also no 
evidence of an acute respiratory failure or outpatient oxygen 
therapy.  Therefore, entitlement to an increased schedular 
evaluation is not warranted.  38 C.F.R. § 4.97, Code 6843.  
Hence the weight of the evidence is to the effect that the 
disability does not meet or approximate the criteria for an 
increased evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2007).

In reaching this decision, the Board has considered whether 
staged ratings is appropriate for the period on appeal.  Such 
a rating is not appropriate in this case.  There are only two 
VA examinations for consideration, and the pulmonary function 
findings they contain have been relatively consistent.  
Neither test contains findings that would merit a 30 percent 
evaluation.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  The RO considered and denied 
entitlement to an extraschedular evaluation in the October 
2007 supplemental statement of the case.  

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, 
determine whether a particular claim merits submission for an 
extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 
32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Further, where the RO has considered the issue of an extra-
schedular rating and determined it inapplicable, as is the 
case here, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. 
at 339.

In this case, the veteran has testified that his disability 
forced him to change employment to a lesser paying 
occupation.  The April 2005 and August 2007 examiners each 
described the effects of the veteran's disability on his 
employment as significant.  They provided descriptions as to 
how the veteran's disability affects his other activities.  
However, this evidence does not demonstrate that the 
impairment to the veteran's employment rises to the level of 
marked interference.  

The 30 percent evaluation is intended to compensate for 
significant time lost from work commensurate with that 
evaluation.  38 C.F.R. § 4.1 (2007).

The veteran is employed as a realtor and his testimony and 
the reports of those who know him are to the effect that the 
pulmonary disease causes him to need to rest upon arriving at 
work and limits or precludes him from climbing stairs when 
showing homes.  The 30 percent evaluation is intended to 
compensate for this limitation.  The VA treatment records 
contain a June 2007 reference to the veteran's having 
attended a motorcycle rally, a September 2007 reference to 
him having cut his grass, and an additional September 2007 
cardiac records indicating that the veteran had experienced 
chest pains two years previously after a day of snowmobiling 
and painting.  

These records show that notwithstanding the pulmonary 
disease, the veteran has been able to remain relatively 
active.  The evidence is against a finding of an exceptional 
or unusual disability picture, with factors such as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a spontaneous pneumothorax is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


